EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement, dated as of August 25, 2011 is made by and
between Hampshire Group, Limited, a Delaware corporation (the “Company”), and
David Gren (the “Indemnitee”).
 
RECITALS
 
A.           The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors and
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact that the exposure frequently bears no reasonable relationship to the
compensation of such directors.
 
B.           The Company’s Certificate of Incorporation and Bylaws require the
Company to indemnify its directors and officers to the fullest extent permitted
by the Delaware General Corporate Law (the “DGCL”).  The Certificate of
Incorporation expressly provides that the indemnification provisions set forth
therein are not exclusive, and contemplates that contracts may be entered into
between the Company and its directors and officers with respect to
indemnification.
 
C.           Section 145 of the DGCL, under which the Company is organized,
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive.
 
D.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Company and its stockholders.
 
E.           The Indemnitee has been requested by the Company to serve, inter
alia, as the President and General Manager of Hampshire International, LLC, a
Delaware limited liability company, and Rio Garment S. de R.L., a limited
liability company organized under the Laws of the Republic of Honduras.
 
F.           In connection with Indemnitee’s service as an officer of the
Company, the Company and Indemnitee agree that the Company will furnish
Indemnitee the indemnity provided for herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
Section 1.                      Generally.
 
To the fullest extent permitted by the laws of the State of Delaware:
 
(a)           The Company shall indemnify Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was or has agreed to
serve at the request of the Company as a director, officer, employee or agent of
the Company or, while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, trustee, employee or agent of or in any other capacity with another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of any action alleged to have been taken or omitted in
such capacity.
 
(b)           The indemnification provided by this Section 1 shall be from and
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom, but shall only be provided if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
 
(c)           Notwithstanding the foregoing provisions of this Section 1, in the
case of any threatened, pending or completed action or suit by or in the right
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, or
while serving as a director or officer of the Company, is or was serving or has
agreed to serve at the request of the Company as a director, officer, trustee,
employee or agent of or in any other capacity with another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(including, without limitation, the Derivative Suit), no indemnification shall
be made in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company unless, and only to the extent
that, the Delaware Court of Chancery or the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.
 
(d)           The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.
 
Section 2.                      Successful Defense; Partial Indemnification. To
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in Section 1 hereof or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses (including attorneys’ fees) actually and reasonably incurred in
connection therewith. For purposes of  this Agreement and without limiting the
foregoing, if any action, suit or proceeding is disposed of, on the merits or
otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Company, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or (v) with respect to any criminal proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.
 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any action, suit, proceeding or investigation, or in defense of any claim, issue
or matter therein, and any appeal therefrom but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses (including attorneys’ fees), judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.
 
Section 3.                      Determination That Indemnification Is
Proper.  Any indemnification hereunder shall (unless otherwise ordered by a
court) be made by the Company unless a determination is made that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in Section 1(b)
hereof.  Any such determination shall be made by one of the following methods,
at the election of Indemnitee: (i) by a majority vote of the directors who are
not parties to the action, suit or proceeding in question (“disinterested
directors”), even if less than a quorum, (ii) by a majority vote of a committee
of disinterested directors designated by majority vote of disinterested
directors, even if less than a quorum, (iii) by a majority vote of a quorum of
the outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the action, suit or proceeding in question, (iv) by
independent legal counsel mutually agreed upon by the Company and Indemnitee in
a written opinion addressed to the Board of Directors, a copy of which shall be
delivered to Indemnitee, or (v) by a court of competent
jurisdiction.  Indemnitee shall cooperate with reasonable requests of the
persons making such standard of conduct determination, including providing to
such persons documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination without incurring any unreimbursed
cost in connection therewith.  The Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific costs and expenses to be
reimbursed or advanced, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in connection with making
this standard of conduct determination.
 
Section 4.                      Advance Payment of Expenses; Notification and
Defense of Claim.
 
(a)           Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a threatened or pending civil, criminal, administrative or
investigative action, suit or proceeding, or in connection with an enforcement
action pursuant to Section 5(b), shall be paid by the Company in advance of the
final disposition of such action, suit or proceeding within five business days
after receipt by the Company of (i) a statement or statements from Indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of Indemnitee to repay such amount or amounts, only if, and to
the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company as authorized by this Agreement or
otherwise.  Such undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment.  Advances shall be
unsecured and interest-free.  Without limiting the generality or effect of the
foregoing, the Company shall indemnify and hold harmless Indemnitee against and,
if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request accompanied by supporting
documentation for specific expenses to be reimbursed or advanced, any and all
expenses paid or incurred by Indemnitee or which Indemnitee determines in good
faith are reasonably likely to be paid or incurred by Indemnitee in connection
with any claim made, instituted or conducted by Indemnitee for (x)
indemnification or reimbursement or advance payment of expenses by the Company
under any provision of this Agreement, the Certificate of Incorporation, or the
Bylaws, and (y) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless in each case of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
reimbursement, advance or insurance recovery, as the case may be; provided,
however, that Indemnitee shall return, without interest, any such advance of
expenses (or portion thereof) which remains unspent at the final disposition of
the claim to which the advance related.
 
(b)           Promptly, and in any event within twenty business days, after
receipt by Indemnitee of notice of the commencement of any action, suit or
proceeding, Indemnitee shall, if a claim thereof is to be made against the
Company hereunder, notify the Company of the commencement thereof.  The failure
to notify the Company promptly and in any event within twenty business days of
the commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is prejudiced in
its defense of such action, suit or proceeding as a result of such failure.
 
(c)           In the event the Company shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Company, if appropriate, shall be entitled to assume the defense
of such action, suit or proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so within twenty business days after the Company’s receipt of the notice of
the commencement of an action, suit or proceeding provided by Indemnitee to the
Company pursuant to Section 4(b) above.  After delivery of such notice, approval
of such counsel by Indemnitee (which approval will not be unreasonably withheld)
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same action, suit or proceeding, provided that
(1) Indemnitee shall have the right to employ Indemnitee’s own counsel in such
action, suit or proceeding at Indemnitee’s expense and (2) if (i) the employment
of counsel by Indemnitee has been previously authorized in writing by the
Company or counsel has been employed by Indemnitee to advise and assist
Indemnitee in connection with preparation for or participation in any SEC
interviews or depositions, (ii) counsel to the Company or Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position, or
reasonably believes that a conflict is likely to arise, on any significant issue
between the Company and Indemnitee in the conduct of any such defense or (iii)
the Company shall not, in fact, have employed counsel to assume the defense of
such action, suit or proceeding (or fails to diligently conduct such defense),
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Company, except as otherwise expressly provided by this Agreement.  The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company or as to which
counsel for the Company or Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above.
 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s current,
future or former corporate status with respect to the Company or any
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee is or was serving or has agreed to or may otherwise
in the future serve at the request of the Company, a witness or otherwise
participates in any action, suit or proceeding at a time when Indemnitee is not
a party in the action, suit or proceeding, the Company shall indemnify
Indemnitee against all expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith (including, without limitation, fees and expenses of counsel employed
by Indemnitee to advise and assist Indemnitee in connection with preparation for
or participation in any SEC interviews or depositions).
 
Section 5.                      Procedure for Indemnification.
 
(a)           To obtain indemnification, Indemnitee shall promptly submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.
 
(b)           The Company’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 30 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the Company
denies such request, in whole or in part, or fails to respond within such 30-day
period.  It shall be a defense to any such action (other than an action brought
to enforce a claim for the advance of costs, charges and expenses under Section
4 hereof where the required undertaking, if any, has been received by the
Company) that Indemnitee has not met the standard of conduct set forth in
Section 1 hereof, but the burden of proving such defense by clear and convincing
evidence shall be on the Company. Neither the failure of the Company (including
its Board of Directors or one of its committees, its independent legal counsel,
or its stockholders) to have made a determination prior to the commencement of
such action that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in
Section 1 hereof, nor the fact that there has been an actual determination by
the Company (including its Board of Directors or one of its committees, its
independent legal counsel, or its stockholders) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such proceeding or otherwise shall also be
indemnified by the Company.
 
(c)           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 5, and the Company shall have the burden of proof in overcoming
that presumption in reaching a determination contrary to that presumption.  Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption by clear and
convincing evidence.
 
Section 6.                      Insurance and Subrogation.
 
(a)           For the duration of Indemnitee’s service as a director, officer,
employee, or agent of the Company and for not less than six years thereafter or,
if later, for so long as Indemnitee is subject to any possible action, suit or
proceeding described in Section 1(a) above, the Company shall provide directors’
and officers’ liability insurance coverage for Indemnitee that is at least as
favorable in scope and amount as that provided as of such time for the Company’s
directors and other executive officers.  Upon request, the Company shall provide
Indemnitee or his counsel with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials.  In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy.
 
(b)           In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.
 
(c)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.
 
Section 7.                      Certain Definitions. For purposes of this
Agreement, the following definitions shall apply:
 
(a)           The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
any inquiry, investigation, or examination, whether made, instituted, or
conducted by the Company or any other person, including without limitation any
federal, state or other governmental entity, that Indemnitee determines might
lead to the institution of any such action, suit or proceeding.  For the
avoidance of doubt, the Company intends indemnity to be provided hereunder in
respect of acts or failure to act prior to, on, or after the date hereof.
 
(b)           The term “by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent of or in
any other capacity with another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise” shall be broadly construed and shall
include, without limitation, any actual or alleged act or omission to act.
 
(c)           The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever actually and reasonably incurred by Indemnitee in connection
with either the investigation, defense or appeal of a proceeding (including
serving as a witness in or participating in (including on appeal), or preparing
to investigate, defend, be a witness in or participate in (including on appeal),
a proceeding, or establishing or enforcing a right to indemnification under this
Agreement, Section 145 of the DGCL, or otherwise.  For the avoidance of doubt,
the term “expenses” shall include, without limitation, all reasonable attorneys’
fees and related disbursements, appeal bonds, other out-of-pocket costs.
 
(d)           The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Company), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan).
 
(e)           The term “Company” shall include any of the Company’s subsidiaries
or other affiliates (including, but not limited to, Hampshire International, LLC
and Rio Garment S. de R.L. or its successor) and, without limitation and in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of or in any other capacity with
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation if its separate
existence had continued.
 
(f)           The term “other enterprises” shall include, without limitation,
employee benefit plans.
 
(g)           The term “serving at the request of the Company” shall include,
without limitation, any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.
 
(h)           A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this Agreement.
 
Section 8.                      Limitation on Indemnification.  Notwithstanding
any other provision herein to the contrary, the Company shall not be obligated
pursuant to this Agreement:
 
(a)           Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee unless such action, suit or proceeding (or part thereof)
was authorized or consented to by the Board of Directors of the Company.
 
(b)           Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by Indemnitee to enforce or interpret this Agreement, unless
Indemnitee is successful in establishing Indemnitee’s right to indemnification
in such action, suit or proceeding, in whole or in part, or unless and to the
extent that the court in such action, suit or proceeding shall determine that,
despite Indemnitee’s failure to establish the right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 8(b) is intended to limit the Company’s obligation with
respect to the advancement of expenses to Indemnitee in connection with any such
action, suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.
 
(c)           Section 16 Violations. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar successor statute.
 
Section 9.                      Certain Settlement Provisions.  The Company
shall have no obligation to indemnify Indemnitee under this Agreement for
amounts paid in settlement of any action, suit or proceeding without the
Company’s prior written consent, which shall not be unreasonably withheld.  The
Company shall not settle any action, suit or proceeding in any manner that would
impose any fine or other obligation on Indemnitee without Indemnitee’s prior
written consent, which shall not be unreasonably withheld.
 
Section 10.                      Savings Clause. If any provision or provisions
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee as to
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, including an action by
or in the right of the Company, to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the fullest extent permitted by applicable law.
 
Section 11.                      Contribution.  In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for herein is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the Company
shall, to the fullest extent permitted by law, contribute to the payment of
Indemnitee’s costs, charges and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement with respect to any action, suit or
proceeding, whether civil, criminal, administrative or investigative, in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the Company
or others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.
 
Section 12.                      Reimbursement of Legal Fees and Expenses.
 
(a)           It is the intent of the Company that Indemnitee not be required to
incur legal fees and or other expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder.Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should reasonably appear to Indemnitee that the Company has failed to comply
with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to improperly deny, or to improperly recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee’s choice, at the expense of the Company, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, employee, stockholder or other person affiliated with the
Company, in any jurisdiction.  Without limiting the generality or effect of any
other provision hereof or respect to whether Indemnitee prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses actually and reasonably incurred by Indemnitee in connection with any
of the foregoing.
 
Section 13.                      Form and Delivery of Communications.  Any
notice, request or other communication required or permitted to be given to the
parties under this Agreement shall be in writing and either delivered in person
or sent by telecopy, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):
 
If to the Company:
   
Hampshire Group, Limited
114 W. 41st Street
8th Floor
New York, NY 10036
Attn: Heath L. Golden
President and Chief Executive Officer
Facsimile: 212-512-0388
With a copy to:
   
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY  10019
Attn: Steven J. Gartner and Mark A. Cognetti
Facsimile: 212-728-8111
 
If to Indemnitee, to such address provided in writing from time to time by
Indemnitee.

 
Section 14.                      Subsequent Legislation. If the General
Corporate Law of Delaware is amended after adoption of this Agreement to expand
further the indemnification permitted to directors or officers, then the Company
shall indemnify Indemnitee to the fullest extent permitted by the General
Corporate Law of Delaware, as so amended.
 
Section 15.                      Nonexclusivity.  The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or Bylaws, in any
court in which a proceeding is brought, the vote of the Company’s stockholders
or disinterested directors, other agreements or otherwise, and Indemnitee’s
rights hereunder shall continue after Indemnitee has ceased acting as an agent
of the Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.  However, no amendment or alteration of the
Company’s Certificate of Incorporation or Bylaws or any other agreement shall
adversely affect the rights provided to Indemnitee under this Agreement.
 
Section 16.                      Enforcement.  The Company shall be precluded
from asserting in any judicial proceeding that the procedures and presumptions
of this Agreement are not valid, binding and enforceable. The Company agrees
that its execution of this Agreement shall constitute a stipulation by which it
shall be irrevocably bound in any court of competent jurisdiction in which a
proceeding by Indemnitee for enforcement of his rights hereunder shall have been
commenced, continued or appealed, that its obligations set forth in this
Agreement are unique and special, and that failure of the Company to comply with
the provisions of this Agreement will cause irreparable and irremediable injury
to Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement.
 
Section 17.                      Interpretation of Agreement.  It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification to Indemnitee to the fullest extent now or
hereafter permitted by law.
 
Section 18.                      Entire Agreement.  This Agreement and the
documents expressly referred to herein constitute the entire agreement between
the parties hereto with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.
 
Section 19.                      Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
Section 20.                      Successor and Assigns.  All of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.
 
Section 21.                      Service of Process and Venue.  For purposes of
any claims or proceedings to enforce this agreement, the Company consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and South Carolina, and waives and agrees not to raise
any defense that any such court is an inconvenient forum or any similar claim.
 
Section 22.                      Supersedes Prior Agreement.  This Agreement
supersedes any prior indemnification agreement between Indemnitee and the
Company or its predecessors.
 
Section 23.                      Governing Law.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.  If a court of competent jurisdiction
shall make a final determination that the provisions of the law of any state
other than Delaware govern indemnification by the Company of its officers and
directors, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
 
Section 24.                      Employment Rights. Nothing in this Agreement is
intended to create in Indemnitee any right to employment or continued
employment.
 
Section 25.                      Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.
 
Section 26.                      Headings. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 


 


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 

 
HAMPSHIRE GROUP, LIMITED
         
By:
/s/ Heath L. Golden
 
Name:
Heath L. Golden
 
Title:
President and Chief Executive Officer
             
INDEMNITEE:
         
By:
/s/ David Gren
 
Name:
David Gren



 